Per Curiam.
This record contains no assignments of error, however, the appeal itself is an exception to the judgment and presents for review only error appearing on the face of the record. State v. Smith, 279 N.C. 505, 183 S.E. 2d 649; State v. Higgs, 270 N.C. *120111, 153 S.E. 2d 781, State v. Williams, 268 N.C. 295, 150 S.E. 2d 447.
Defendant was tried in a properly organized court upon regular indictments which sufficiently charged the crimes of murder. The sentences imposed are supported by the verdicts and are within statutory limits. .
We have carefully examined the entire record and find
No error.